Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the amendment filed on 8/25/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joseph Mencher (Reg. Num. 56,822) on 9/14/2021. 
The claims should amended to read as follows:
1.	(Currently Amended) A method for configuring anycast addresses, comprising:
receiving, by a first gateway that is included in a plurality of gateways that each have an interface in a Local Area  Network (LAN) region of an extended LAN having a plurality of LAN regions that are configured to communicate with each other via the plurality of gateways, a first communication including a first anycast address; 
configuring, by the first gateway, the first anycast address on the interface on the first gateway;
sending, by the first gateway, a second communication including the first anycast address to two or more second gateways that are included in the plurality of gateways;
selecting, by each of the two or more second gateways using a common selection criteria that is used by all of the plurality of gateways, the first anycast address over at least one second anycast address that is different than the first anycast address and that was received in at least one third communication from at least one third gateway included in the plurality of gateways; and
configuring, by each of the two or more second gateways in response to selecting the first anycast address, the first anycast address on the interface on that second gateway.

7.	(Currently Amended) The method of claim 1, wherein the common selection criteria includes selection criteria that provides for selecting a lowest anycast address.
8.	(Currently Amended) The method of claim 7, wherein the common selection criteria includes selection criteria that provides for selecting a highest anycast address.
9.	(Currently Amended) The method of claim 1, further comprising:
receiving, at the first gateway from at least one fourth gateway included in the plurality of gateways, a fourth communication that includes a third anycast address that is different than the first anycast address; and
selecting, by the first gateway using the common selection criteria, the first anycast address over the third anycast address.
10.	(Currently Amended) A method for configuring anycast addresses, the method comprising:
receiving, by a first gateway from a second gateway, a first communication that includes a first anycast address, wherein the first gateway and the second gateway are included in a plurality of gateways that each have an interface in a Local Area Network (LAN) region of an extended LAN having a plurality of LAN regions that are configured to communicate with each other via the plurality of gateways;
receiving, by the first gateway from a third gateway, a second communication that includes a second anycast address that is different than the first address
selecting, by the first gateway using a predefined selection rule that is used by all of the plurality of gateways, the first anycast address over the second anycast address; and
configuring, by the first gateway, the first anycast address on an interface included on the first gateway.
14.	(Currently Amended) An Information Handling System (IHS), comprising:
a processing system; and
a memory system that includes instructions that, when executed by the processing system, cause the processing system to perform operations including:
receiving, from a first gateway that is included in a plurality of gateways that each have an interface in a Local Area Network (LAN) region of an extended LAN having a plurality of LAN regions that are configured to communicate with each other via the plurality of gateways, a first communication that includes a first anycast address;
receiving, from a second gateway that is included in the plurality of gateways, a second communication that includes a second anycast address that is different than the first anycast address;
selecting, using a predefined selection rule that is used by all of the plurality of gateways, the first anycast address over the over the second anycast address; and
configuring the first anycast address on an interface that is coupled to the processing system.

20.	(Currently Amended) The IHS of claim 14, wherein the predefined selection rule provides for either selecting a lowest anycast address or selecting a highest anycast address.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 8/25/2021 and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art does not teach all of the limitations of the independent claims.
Prior art cited in the rejections are deemed closest to the claimed invention. Fernando teaches implicitly setting up a anycast group of VTEPs that share the same anycast address for a VNI which is later used for operations purposes and Yao teaches explicitly obtaining a configuration address information from a preset node and setting up the anycast group by configuring individual nodes with the address. Neither teaches conflict resolution if different addresses are received from different sources for the same VNI. Other prior art reviewed and searched for do not teach all of the limitations in the manner claimed. These limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA MUNDUR/Primary Examiner, Art Unit 2441